    ,...
                          Case 2:18-cv-04183-GAM Document 7 Filed 01/07/19 Page 1 of 4
                                                                                                                            •·,                                       L




                                                                                                                                              ;!
                                                                                                                                   lH 1:; ,iifi ·n r t :'.   =If
           Civil ·Action NQ.       JS'-4181

                                             .               ;;J.>R~QF SlRVl~


                                                        ___
                             (Tl,lsf#/lq~r.t#ff/iif,,t h~f!Jed witli the:coqrt'unless requir~a.J;y']!ed. ll. Clll~ f~ ./ (l)J


                                                __ __ ___   ______ _______
                   'Tfils sunim.9~ !bl. (n,¢i}t~....t:f/~Jd.i.f,/ riml ur[e1 ifany)
           was,tec.eLv.ed'b¥· me, on (date)       11 /28/ 18
                                                       .,..-           ,_......
                                                                                          ESSAM
                                                                                              __.ABDULLAH               ........                     .....,."""'""_


                   0 I persopaHys~tllf~~on fh~ indivldt1ahi'tplgce)

                  ------------------'~$·-~
                  ~"" UefUfu;summons
                           "'
                                                                                             '
                                                                                             ~
                                                                                                     *'~ --------
                                     at·tlwindrviaual's resi~orusul place of'am>de with-j ~-·~t-,.....;,1,wfbt1i\?l..t~''*A
                                                                                                                  .         ·
                                                                                                                             ~                                  'ti

                     OMAR ABDULLAH                                 .              • apm~.$>f stli~ble..a'g!:sma discretiqn, ~J;t~~4~ U!ge,l.l          ..
                   on (date) 1/02/19 - 6:5,5 PM .,and mailed1lcoP.ytothe"indi"\ddualfs:rlast.knowntrd~'"?1'.

                   Q.   I:sqvedihe:~~ons '.QO(lllUtle -9/~ndividifal)                 _ _ _ _ _ _....,......_.....__ _ _ _ _ _ _ _ _ •             i~o·b:
                    des•,d(f by law to .accept servlte trfptooo'S's onte~f't>'ftl~~Jif~lorfJ

                  ----------------------                                                             011" ~
                                                                                                        t    ·        -----------
                                                                                                                 -----....-- ~#
                   0 Other (}pe,cify)

I   I
    I
    '
    I




           Dani      1/04/19

                                                                                  RICHARD STEIBER, Registered Process Server
                                                                                      ----------           ·- ---
                                                                                             Printed name" an,i t11le
                                                                                   CAL PROCESS SERVERS
                                                                                   14271 JEFFREY ROAD. SUITE 308
                                                                                   IRViNE, CA 92620




                                               ~·--w-----
                   Case 2:18-cv-04183-GAM Document 7 Filed 01/07/19 Page 2 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRIGT COURT
                                                              for the
                                                 Eastern District of Pennsylvania

                   JOUREY NEWELL
                                                                 )
                             Plaintfjf                           )
                                v.                               )      Civil Action No.         18-4183
                                                                 )
ESSAM ABDULLAH, ALEEVLY INC.,                                    )
OPTIMAADVOCATES,INC., PH                                         )
MARKETING G~OUP, INC.                                            )
                            Defendant


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
  Essam Abdullah

  24 Morning Light
  Newport Beach, CA 92657

          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States desoribed in Fed. R. Civ.
P. 12 (aX2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
JOUREY NEWELL
671 S GULPH RD
KIND OF PRUSSIA, PA 19406


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


                                                                                    ~L *~~
                                                                          Stephen f;j/l,   puty Clerk

                                                                                                        "·




                                                                                               - - - -       •.   ...,, _ _ .. .,   m••   ,_,
             Case 2:18-cv-04183-GAM Document 7 Filed 01/07/19 Page 3 of 4




                                  RETURN OF DUE DILIGENCE


                                                 County of                                 U.S. District Court
Commonwealth of Pennsylvania

Case Number· 18-4183

Plaintiff·
JOUREY NEWELL
vs.
Defendant
ESSAM ABDULLAH, et al

FOL
JOUREY NEWELL
671 S. GUPLH ROAD
KING OF PRUSSIA. PA 19406

Received by Cal Process Servers on the 28th day of November. 2018 at 11·48 am to be served on ESSAM
ABDULLAH, 24 MORNING LIGHT, NEWPORT COAST, CA 92657.

I. Richard Steiber, do hereby affirm that on the 2nd day of January, 2019 at 6:55 pm, I:

SUBSTITUTE served by delivering a true copy of the SUMMONS IN A CIVIL ACTION; COMPLAINT;
DESIGNATION FORM; CASE MANAGEMENT TRACK DESIGNATION FORM; CIVIL COVER SHEET
with the date and hour of service endorsed thereon by me, to OMAR ABDULLAH as CO-OCCUPANT at
the address ot 24 MORNING LIGHT, NEWPORT COAST, CA 92657, the within named person's usual
place of Abode. who resides therein. who ts eighteen (18) years of age or older and informed said person
of the contents therein. in compliance with state statutes.

AND MAILING by First Class mail. a copy to each defendant by depositing said copies in the United
States Mail, in a sealed enevelope with postage prepaid. addressed to the defendant at the above named
address on- 1/3/2018. from: IRVINE, CA


Additional Information pertaining to this Service:
 11/29/2018 11·15 am Doors Locked. Office closed - No lights on inside. no response from knocking on
front locked office door. Name on door 1s· "Optima Advisors" Server can see inside front area and there are
multiple computers monitors set up on long tables with chairs but no other activity observed. - 17981 SKY
PARK CIRCLE. SUITE D. IRVINE. CA 92614
11/30/2018 7 22 am No answer at door. no actMty observed This is a large single family residence located
within a guard gated community
 12/1/2018 10 15 am not here per housekeeper who speaks little Enghsh. She said he does live here but 1s
not here now.
12/3/2018 3 00 pm Doors Locked. Office closed - No lights on inside, no response from knocking on front
locked office door. no activity observed inside the office. Server left a misssed delivery notice with a return
phone number listed.· 17981 SKY PARK CIRCLE. SUITED. IRVINE. CA 92614
12/4/2018 8.10 pm No answer at door. no activity observed. no vehicles in driveway. Lights on inside in
upstairs bedroom.
12/6/2018 8 35 am No answer at door. no activity observed. no vehicles m driveway.
12/9/2018 2 52 pm No answer at door. no act1v1ty observed, no vehicles in driveway.
12/10/2018 10 45 am Doors Locked. Office closed - No hghts on inside. no response from knocking on
front locked office door Missed dehvery notice left on previous attempt is gone. - 17981 SKY PARK
CIRCLE. SUITE D. IRVINE. CA 92614
12/13/2018 5·40 pm No answer at door, no activity observed. no vehicles in driveway. lights on inside the
house
12/17/2018 7·00 am No answer at door. no activity observed, no vehicles in driveway
           Case 2:18-cv-04183-GAM Document 7 Filed 01/07/19 Page 4 of 4




                           RETURN OF DUE DILIGENCE For 18-4183


12/26/2018 9·30 am No answer at door, no activity observed, no vehicles in driveway.
1/2/2019 6·55 pm Not in, substitute service effected on co-occupant.


Service Fee Items:
  Routine Process Service        $65.00
  Total                          $65.00




I declare under penalty of perjury under the laws of the state of California that the foregoing 1s true and
correct.




                                                                          Richa~
                                                                          1852

                                                                          Cal Process Servers
                                                                          14271 Jeffrey Road, #308
                                                                          Irvine, CA 92620
                                                                          (949) 295-8028

                                                                          Our Job Serial Number RSC-2018001532


                             Copynghl C> 1992-2019 Dalabase Services. Inc. - Process Servers Toolbox VB.DI
